Citation Nr: 0726854	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to herbicide agents.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a thyroid 
condition.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for renal 
insufficiency, to include as secondary to service-connected 
diabetes mellitus.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for a dental 
condition, a skin disorder secondary to exposure to herbicide 
agents, gout, a thyroid condition, hypertension, to include 
as secondary to service-connected diabetes mellitus, renal 
insufficiency, to include as secondary to service-connected 
diabetes mellitus, bilateral hearing loss, and tinnitus.  In 
April 2007, the veteran testified before the Board at a 
hearing that was held at the RO.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In an April 2007 communication, the veteran withdrew his 
appeals concerning entitlement to service connection for a 
dental condition, a skin disorder secondary to exposure to 
herbicide agents, gout, and a thyroid condition.

2.  The veteran's chronic renal insufficiency first 
manifested many years after his separation from service and 
is not related to his service or to any aspect thereof, 
including his service-connected diabetes mellitus.

3.  The veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof, including his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals of 
the issues of entitlement to service connection for a dental 
condition, a skin disorder secondary to exposure to herbicide 
agents, gout, and a thyroid condition have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  Chronic renal insufficiency was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In January 2006 and January 2007, the veteran submitted 
Substantive Appeals perfecting his appeals as to the issues 
of entitlement to service connection for a dental condition, 
a skin disorder secondary to exposure to herbicide agents, 
gout, and a thyroid condition, as identified in the December 
2005 and January 2007 statements of the case.  

In an April 2007 written communication, the veteran stated, 
"I wish to withdraw the issues of skin rash, gout, thyroid 
condition, and dental condition."  He confirmed his desire 
to withdraw the appeals for service connection for these 
disabilities at his April 2007 hearing before the Board.  The 
veteran's written statement indicating his intention to 
withdraw the appeals as to these issues satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for a dental condition, a 
skin disorder secondary to exposure to herbicide agents, 
gout, and a thyroid condition, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review these issues.

Accordingly, the issues of entitlement service connection for 
a dental condition, a skin disorder secondary to exposure to 
herbicide agents, gout, and a thyroid condition are 
dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension and nephritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Chronic Renal Insufficiency

The veteran contends that his chronic renal insufficiency 
developed as a result of the service-connected diabetes 
mellitus with which he was formally diagnosed in September 
2005.  

The veteran's service medical records are negative for any 
findings or diagnosis of kidney problems, including chronic 
renal insufficiency.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
chronic renal insufficiency.  38 C.F.R. § 3.303(b).  Post-
service medical records reflect that the veteran was 
initially diagnosed with chronic renal insufficiency in 
December 1997, many years after his separation from service.  
At that time, the veteran underwent evaluation for azotemia.  
Laboratory test results demonstrated serum creatinine of 1.7.  
He had had no symptoms of dysuria, hematuria, nocturia, nor 
double voiding, and no prior history of nephrolithiasis or 
diabetes mellitus.  He was, however, noted to have been 
borderline hypertensive for a few years, and to have had a 
history of gout for which he occasionally took nonsteroidal 
anti-inflammatories (NSAIDS).  The impression was chronic 
renal insufficiency, secondary to non-steroidal anti-
inflammatories or gout versus hypertensive arteriolar 
nephrosclerosis.  In May 1999, the veteran was diagnosed with 
right renal colic after urinalysis revealed microscopic 
hematuria.  In September 2004, the veteran sought VA 
treatment for a 3-year history of blood in his urine.  His 
provider was notified of the request for consultation.  

Records dated in August 2005 show that the veteran was 
assessed with microscopic hematuria and a history of renal 
stones.  He was also noted to have mild chronic renal 
insufficiency that was felt to be possibly related to 
diuretics.  It was determined that the veteran's condition 
would be monitored for changes.  In November 2005, the 
veteran underwent evaluation with a nephrologist for elevated 
serum creatinine.  At that time, the veteran stated that he 
was first told of his abnormal renal function in 
approximately 1998.  He also stated that he had been 
diagnosed with hypertension at approximately the same time.  
He had not previously seen a nephrologist.  The veteran 
admitted that he had been diagnosed with microscopic 
hematuria, but denied having experienced gross hematuria, 
foamy urine, significant rashes, or joint pains.  He 
similarly denied experiencing shortness of breath or swelling 
of the lower extremities.  After examining the veteran, the 
nephrologist determined that it was possible that the veteran 
had hypertensive renal disease, with which microscopic 
hematuria was sometimes associated.  Alternatively, it was 
felt that the veteran's renal disease and hematuria could be 
associated with IgA nephropathy, thin basement membrane 
disease, or Alpert's disease.  Finally, the nephrologist 
noted that the renal disease and the hematuria could be 
separate issues, resulting from a post-glomular process.  

Cystoscopy in December 2005 revealed no abnormalities.  On 
follow up in January 2006, it was noted that the veteran had 
recently been diagnosed with diabetes mellitus.  24-hour 
urine collection revealed low urine protein.  While the 
etiology of the veteran's renal insufficiency remained 
unclear, it was felt that the veteran's low urine protein 
suggested that the renal insufficiency was an interstitial 
process.  The veteran, however, denied any excessive NSAID 
use or other medications that could explain a chronic 
interstitial process.  Subsequent records dated to December 
2006 show continued treatment for chronic renal 
insufficiency.  The etiology of the renal insufficiency, 
however, remains undetermined.  Significantly, the record 
reflects that the veteran declined the option of undergoing 
renal biopsy, an invasive procedure which may have yielded 
additional information regarding the etiology of the renal 
insufficiency.

The evidence reflects that the veteran's renal insufficiency 
was initially diagnosed in December 1997, approximately 27 
years after his separation from service.  As there is no 
evidence of kidney disease dated within one year of his 
separation from service, the veteran is not entitled to 
service connection for chronic renal insufficiency on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of such condition, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of renal dysfunction during 
service.  As there is no evidence of renal dysfunction during 
the veteran's service, the Board finds that a VA examination 
is not required in this case.  Additionally, there is no 
probative evidence establishing a medical nexus between 
military service and the veteran's chronic renal 
insufficiency.  Thus, service connection on a direct basis is 
not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Nor is service connection on a secondary basis 
warranted, as there is no probative evidence establishing a 
medical nexus between the veteran's chronic renal 
insufficiency and his service-connected diabetes mellitus.  
While the etiology of the veteran's renal insufficiency 
remains unclear, the evidence suggests that the veteran's 
renal insufficiency is interstitial in nature, rather than 
related to his diabetes mellitus.  Additionally, the fact 
that the veteran's renal insufficiency was diagnosed seven 
years prior to the time the veteran's diabetes mellitus was 
diagnosed, and the veteran's blood sugar levels were found to 
be normal just two years prior to his diagnosis of diabetes 
mellitus, strongly weighs against a finding that the chronic 
renal insufficiency developed as a result of the service-
connected diabetes mellitus.  Finally, there is no evidence 
which suggests that the veteran's chronic renal insufficiency 
has been aggravated by his diabetes mellitus.  Records dated 
in September 2006 show that records dating back two years 
demonstrate stable renal function.  24-hour urine collection 
at that time demonstrated only microalbuminaria, and the 
veteran was noted to be on an ACE inhibitor.  Accordingly, 
service connection for chronic renal insufficiency is not 
warranted.

The Board has considered the veteran's assertions that his 
chronic renal insufficiency is related to his period of 
active service, including to his service-connected diabetes 
mellitus.  To the extent that the veteran ascribes his 
current disorder to a service-connected disability, however, 
his opinion is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  See Barr v. Nicholson, 2007 WL 1745833 (Vet. 
App. June 15, 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's chronic renal insufficiency first manifested 
many years after service and is not related to his active 
service, to any incident therein, or to any service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim for service connection for chronic renal 
insufficiency, the "benefit of the doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The veteran contends that his hypertension developed as a 
result of the service-connected diabetes mellitus with which 
he was formally diagnosed in September 2005.  

The veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  Post-service medical 
records reflect that the veteran was initially diagnosed with 
hypertension in December 1997, many years after his 
separation from service.  At that time, the veteran underwent 
evaluation for azotemia.  It was noted that he had been 
borderline hypertensive for a few years but that he had no 
history of diabetes mellitus or prior history of renal 
disease.  On physical examination the veteran's blood 
pressure taken on the right arm was 160/90 while sitting, 
and, on the left was 155/86 while sitting.  He had a pulse of 
78.  The diagnosis was essential hypertension.  On 
examination in February 1998, the veteran had a blood 
pressure reading of 150/100.  The veteran's physician noted 
concern regarding the increase in the veteran's blood 
pressure, and commented that at that point he was unsure 
whether the veteran truly had uncontrolled essential 
hypertension or whether he had secondary hypertension from 
his renal insufficiency.  Records dated in June 2003 show 
that the veteran's blood sugar levels were normal.  Records 
dated in November 2005, however, show that the veteran had 
recently been diagnosed with diabetes mellitus.  Subsequent 
treatment records dated to December 2006 show continued 
treatment for hypertension.  At no time did any treating 
physician relate the veteran's hypertension to his period of 
active service, including to his service-connected diabetes 
mellitus.

The veteran underwent VA examination for hypertension in 
January 2006.  At the time of the examination, the veteran 
reported that he had been diagnosed with diabetes mellitus in 
September 2005, after his wife had taken him to the emergency 
room after finding him dazed and unable to recall what he was 
doing.  He additionally reported that he had been diagnosed 
with hypertension in approximately 1997.  He did not have 
hypertensive heart disease or arteriosclerotic complications 
of hypertension.  His heart size was clinically normal.  At 
the time of the examination, the veteran had the following 
blood pressure readings:  139/76, 139/76, and 139/76.  The 
impression was hypertension.  The examiner, however, 
determined that the veteran's hypertension did not develop 
secondary to the diabetes mellitus, as the diagnosis of 
hypertension preceded the diagnosis of hypertension.  
Additionally, the examiner determined that the veteran's 
diabetes mellitus had not aggravated the veteran's 
hypertension, as the diabetes mellitus had only recently been 
diagnosed, and the veteran's hypertension appeared to be 
well-controlled with anti-hypertensive medication.

The evidence reflects that while the veteran was borderline 
hypertensive for several years prior to December 1997, his 
hypertension was first formally diagnosed in December 1997, 
approximately 27 years after his separation from service.  As 
there is no evidence of hypertension dated within one year of 
his separation from service, the veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of the condition, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Nor is service connection on a secondary basis 
warranted, as the VA examiner determined that there was no 
relationship between the veteran's hypertension and his 
service-connected diabetes mellitus.  Additionally, the 
examiner determined that the veteran's diabetes mellitus had 
not aggravated the veteran's hypertension, as the diabetes 
mellitus had only recently been diagnosed, and the veteran's 
hypertension appeared to be well-controlled with anti-
hypertensive medication.  There is no competent contrary 
opinion of record.  Accordingly, service connection for 
hypertension is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  The 
Board has also considered the veteran's assertions that his 
diabetes mellitus first manifested prior to his formal 
diagnosis in September 2005.  While the veteran's diabetes 
mellitus may certainly have existed prior to the initial 
formal diagnosis, the Board is not persuaded by the veteran's 
argument that this fact is of great significance, 
particularly as his blood sugar levels were normal upon 
testing in June 2003.  To the extent that the veteran 
ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).  See Barr v. Nicholson, 
2007 WL 1745833 (Vet. App. June 15, 2007); Layno v. Brown, 6 
Vet. App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, March 
2006, and October 2006; a rating decision in February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 statement of the case.  The 
veteran received additional notification in January 2007.  
The Board finds that issuance of a supplemental statement of 
the case is not required because no evidence has been 
received subsequent to the January 2007 statement of the 
case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for 
hypertension.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.






ORDER

The appeal concerning the issue of entitlement to service 
connection for a dental condition is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a skin disorder secondary to exposure to 
herbicide agents is dismissed.

The appeal concerning the issue of entitlement to service 
connection for gout is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a thyroid condition is dismissed.

Service connection for chronic renal insufficiency, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and tinnitus.

The veteran contends that his currently diagnosed bilateral 
sensorineural hearing loss and tinnitus are the result of 
service in the Vietnam War.  Specifically, the veteran 
contends that while he did not personally engage in combat, 
as a military police officer stationed in Chu Lai, Vietnam, 
he was consistently exposed to noise associated with frequent 
incoming mortar rounds and artillery fire.  

The veteran's available service personnel records show that 
he served in Vietnam from October 1969 to November 1970, and 
that he received the Vietnam Service Medal and the Vietnam 
Campaign Medal.  He was attached to the 23rd Military Police 
Company.  His DD Form 214 shows that his military 
occupational specialty was military policeman.  

In April 2007 testimony before the Board, the veteran denied 
a history of significant noise exposure following his 
separation from service.  He stated that his tinnitus had 
begun in Vietnam immediately following an explosion that 
occurred in close proximity to the veteran and that his 
hearing loss had begun shortly after that.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case it 
appears that the veteran does not have a significant post-
service history of occupational or recreational noise 
exposure.  However, because the veteran's available service 
records do not necessarily demonstrate that his in-service 
duties involved exposure to acoustic trauma consistent with 
the subsequent development of hearing loss and tinnitus, the 
relationship between his hearing loss and tinnitus and his 
active duty is unclear.  As a VA examiner has not yet had the 
opportunity to review the veteran's claims folder and render 
an opinion as to whether the veteran's hearing loss and 
tinnitus are related to acoustic trauma in service, and such 
a relationship is unclear to the Board, the Board finds that 
a remand for an examination and etiological opinion is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide an 
approximate 90-day time period in which 
he was exposed to incoming mortar and 
rocket attacks while stationed in 
Vietnam.  

2.  Following receipt of the more 
specific time period in which the 
veteran was exposed to incoming mortar 
and rocket attacks, request that the 
U.S. Army & Joint Services Records 
Research Center (JSRRC) perform a 
search of the unit history of the 23rd 
Military Police Company for the time 
period specified by the veteran in an 
attempt to verify whether the veteran's 
unit came under rocket/mortar attacks 
while stationed in Chu Lai, Vietnam.

3.  After the requested information has 
been obtained from JSRRC, schedule the 
veteran for an audiological examination 
for the purpose of ascertaining the 
current nature and severity of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  The report of 
examination should reflect that the 
claims folder was reviewed.  Based upon 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether the veteran currently has 
tinnitus and sensorineural hearing loss 
that meets the criteria of 38 C.F.R. 
§ 4.85 (2006), and whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
tinnitus or sensorineural hearing loss 
is causally related to his period of 
active service, including exposure to 
hazardous noise during tat service.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus.  If either 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Then, return 
the case to the Board.


The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


